Plaintiff's bill for services is no doubt just, and a grant of power to City Attorneys to employ detectives is very probably salutary. But these considerations are of less consequence than are the need of a logical interpretation of the statutes in question and a close adherence to the legislative intent expressed in them. The majority opinion reaches its conclusion by divorcing the power to employ detectives given to State's Attorneys by the statute, from the requirement in that same statute that the power be exercised only upon the authorization of the judges or a judge of the Superior Court. But this is not a situation where a power emanates from one source and a prerequisite to its exercise springs from another and independent source; both power and condition draw their strength from the same legislative Act; the case is one, not of a power and a condition, but of a conditional power. Power and condition are too closely wed to be sundered. The majority opinion concedes that the provision requiring the authorization of the judges or a judge of the Superior Court, before a State's Attorney can act under the statute, is not capable of application in the case of a City Attorney; hence the power to employ detectives, if it exists in him at all, is a power subject to no condition — save, perhaps, the limitation arising out of the necessities of the case, that the City Attorney act reasonably. The result is, not to give the City Attorney "the same authority" as the State's Attorney, but to give him a very different and possibly larger authority. State's Attorneys exercise many functions which a City Attorney, from the *Page 17 
essential limitations of his situation, cannot perform. Into the provision of the charter that the City Attorney "shall exercise the same authority and perform the same duties" as State's Attorneys, should be read a restriction, inherent in the very necessities of the case, that the only powers and duties intended are those which are adapted to the legal position of the City Attorney as the prosecutor of the City Court. Cobb
v. Lincoln, 15 Neb. 86, 17 N.W. 365; Phillips v. CountyCommissioners, 122 Mass. 258, 260; Wilder's S.S.Co. v. Low, 112 F. 161, 164; State ex rel. v. Cook,78 Tex. 406, 414, 14 S.W. 996; Hawkins v. Duncan,103 Ala. 398, 15 So. 828. So read, the conditional power to employ detectives granted State's Attorneys by the statute, would not be included within the proper functions of the City Attorney.
In this opinion JENNINGS, J., concurred.